          Case 1:17-cv-00465-ADA Document 45 Filed 05/14/20 Page 1 of 12




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION


    BRYAN HARPER,                                             §
               Plaintiff,                                     §
                                                              §
    v.                                                        §
                                                              §
    BRENT STROMAN, CHIEF OF                                   §                CIVIL NO. 1-17-CV-00465
    POLICE FOR THE WACO POLICE                                §
    DEPARTMENT, IN HIS INDIVIDUAL                             §
    CAPACITY; MANUEL CHAVEZ,                                  §
    WACO POLICE DEPARTMENT                                    §
    DETECTIVE, IN HIS INDIVIDUAL                              §
    CAPACITY; ABELINO REYNA,                                  §
    ELECTED DISTRICT ATTORNEY                                 §
    FOR MCLENNAN COUNTY, TEXAS,                               §
    IN HIS INDIVIDUAL CAPACITY;                               §
    CITY OF WACO, TEXAS,                                      §
    MCLENNAN COUNTY, TEXAS,                                   §
    ROBERT LANNING, IN HIS                                    §
    INDIVIDUAL CAPACITY; JEFFREY                              §
    ROGERS, IN HIS INDIVIDUAL                                 §
    CAPACITY; SERGEANT PATRICK                                §
    SWANTON, IN HIS INDIVIDUAL                                §
    CAPACITY; STEVEN SCHWARTZ,                                §
    IN HIS INDIVIDUAL CAPACITY;                               §
    AND CHRISTOPHER FROST, IN HIS                             §
    INDIVIDUAL CAPACITY;                                      §
                  Defendants.                                 §



                                                     ORDER

         Before the Court are: Defendants Frost and Schwartz’s Motion to Dismiss (ECF No. 28);

the City Defendants’ Joint Motion to Dismiss (ECF No. 29); Defendant Reyna’s Motion to Dismiss

(ECF No. 30); and McLennan County’s Motion to Dismiss (ECF No. 31); and the respective

responses, replies, and sur-replies thereto.1 The Court, having considered the Motions and the

applicable law, finds that the Motions should be GRANTED, as discussed below.


1
  County Defendants filed a “Miscellaneous Objection” to Plaintiff’s Sur-reply (in essence, a motion to strike),
generally arguing the Court should strike Plaintiff’s Sur-reply because it raised new arguments and because sur-replies

                                                          1
          Case 1:17-cv-00465-ADA Document 45 Filed 05/14/20 Page 2 of 12




                                           I.       INTRODUCTION

        This case stems from the Twin Peaks restaurant incident on May 17, 2015. Members of the

Bandidos and Cossacks Motorcycle Clubs, along with hundreds of other motorcycling enthusiasts,

converged on the restaurant. Tensions between the Bandidos and Cossacks erupted in a shootout

that left nine dead and many injured. In the aftermath of the incident, police arrested 177

individuals on charges of Engaging in Organized Criminal Activity. The probable cause affidavit

in support of the arrest warrants was the same for each of the 177 arrestees, and a justice of the

peace set bond for each of the arrestees at one million dollars. Only one of the criminal cases ever

went to trial (the defendant, in that case, is not a party to the instant action), and those proceedings

ended in a mistrial. The state eventually dropped all remaining charges against the arrestees. The

plaintiff in this case, Bryan Harper, and others similarly situated were arrested pursuant to the same

probable cause affidavit as the other arrestees. Significantly, this Plaintiff was also indicted. See

Compl. ¶ 48, ECF No. 25. The indictment was later dismissed during the pendency of this lawsuit.

        Plaintiff brings this case pursuant to 42 U.S.C. § 1983. He alleges that the defendants

violated his Fourth Amendment rights by obtaining arrest warrants based on a fill-in-the-name

affidavit that lacked probable cause. Plaintiff also alleges that the defendants conspired to commit

these violations.

        There are three groups of defendants in this case. The first group consists of: the City of

Waco, Texas; Brent Stroman, Chief of Police; Robert Lanning, Assistant Chief of Police; detective

Jeffrey Rogers; and police officers Manuel Chavez, Patrick Swanton. The second group is

McLennan County, Texas, and former McLennan County District Attorney Abelino "Abel"



are not permitted under the Court’s local rules, absent leave of Court. See Defendants’ Miscellaneous Objection, ECF
No. 41. Defendants points are well-taken and the Court SUSTAINS Defendants’ objection. However, even if the Court
were inclined to allow Plaintiff’s Sur-Reply, Plaintiff would not be able to overcome the independent intermediary
doctrine, as discussed below.

                                                         2
         Case 1:17-cv-00465-ADA Document 45 Filed 05/14/20 Page 3 of 12




Reyna. The third group is Steven Schwartz and Christopher Frost, both of whom are special agents

of the Texas Department of Public Safety. The Plaintiff brings suit against the City of Waco ("the

City") and McLennan County ("the County") as municipalities and the other defendants in their

individual capacities. The individual defendants all assert qualified immunity.

                                    II.     LEGAL STANDARD

       Title 42 U.S.C. § 1983 creates a cause of action against any person who, under color of

law, causes another to be deprived of a federally protected constitutional right. Two allegations

are required to state a cause of action under 42 U.S.C. § 1983. “First, the plaintiff must allege that

some person has deprived him of a federal right. Second, he must allege that the person who has

deprived him of that right acted under color of state or territorial law.” Gomez v. Toledo, 446 U.S.

635, 640 (1980); Manax v. McNamara, 842 F.2d 808, 812 (5th Cir. 1988).

       Upon motion or sua sponte, a court may dismiss an action that fails to state a claim upon

which relief may be granted. FED. R. CIV. P. 12(b)(6); Carroll v. Fort James Corp., 470 F.3d 1171,

1177 (5th Cir. 2006). To survive Rule 8, a nonmovant must plead “enough facts to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “The

court’s task is to determine whether the plaintiff has stated a legally cognizable claim that is

plausible, not to evaluate the plaintiff’s likelihood of success.” Lone Star Fund V (U.S.), L.P. v.

Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). The Court begins by identifying which

allegations are well-pleaded facts and which are legal conclusions or elemental recitations,

accepting as true the former and rejecting the latter. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

A court need not blindly accept every allegation of fact; properly pleaded allegations of fact

amount to more than just conclusory allegations or legal conclusions “masquerading as factual




                                                  3
         Case 1:17-cv-00465-ADA Document 45 Filed 05/14/20 Page 4 of 12




conclusions.” Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002). The Court then

determines whether the accepted allegations state a plausible claim to relief. Id. at 379.

       “Factual allegations must be enough to raise a right to relief above the speculative level,

on the assumption that all the allegations in the complaint are true (even if doubtful in fact).”

Twombly, 550 U.S. at 555. “The court accepts all well-pleaded facts as true, viewing them in the

light most favorable to the [nonmovant].” In re Katrina Canal Breaches Litig., 495 F.3d 191, 205

(5th Cir. 2007) (quotation marks omitted). “A claim has facial plausibility when the [nonmovant]

pleads factual content that allows the court to draw the reasonable inference that the [movant] is

liable for the misconduct alleged.” Ashcroft, 556 U.S. at 678. “The plausibility standard . . . asks

for more than a sheer possibility that a defendant has acted unlawfully.” Id. For purposes of Rule

12(b)(6), “pleadings” include the complaint, its attachments, and documents referred to in the

complaint and central to a plaintiff’s claims. Collins v. Morgan Stanley Dean Witter, 224 F.3d 496,

498–499 (5th Cir. 2000).

       Under Federal Rule of Civil Procedure 12(b)(6), a court may dismiss an action barred by

qualified immunity. See Bustillos v. El Paso Cnty. Hosp. Dist., 226 F. Supp. 3d 778, 793

(W.D. Tex. 2016) (Martinez, J.) (dismissing a plaintiff’s claim based on qualified immunity).

Qualified immunity shields government officials from civil liability for claims under federal law

unless their conduct “violates a clearly established constitutional right.” Mace v. City of Palestine,

333 F.3d 621, 623 (5th Cir. 2003). Qualified immunity balances “the need to hold public officials

accountable when they exercise power irresponsibly and the need to shield officials from

harassment, distraction, and liability when they perform their duties reasonably.” Pearson v.

Callahan, 555 U.S. 223, 231 (2009). Because qualified immunity shields “all but the plainly

incompetent or those who knowingly violate the law,” the Fifth Circuit considers qualified



                                                  4
         Case 1:17-cv-00465-ADA Document 45 Filed 05/14/20 Page 5 of 12




immunity the norm and admonishes courts to deny a defendant immunity only in rare

circumstances. Romero v. City of Grapevine, 888 F.3d 170, 176 (5th Cir. 2018) (quoting Malley v.

Briggs, 475 U.S. 335, 341 (1986)) (internal quotation marks omitted).

        Courts use a two-prong analysis to determine whether an officer is entitled to

qualified immunity. Cole v. Carson, No. 14-10228, 2019 WL 3928715, at *5 (5th Cir. Aug. 20,

2019), as revised (Aug. 21, 2019). A plaintiff must show (1) the official violated a constitutional

right; and (2) the constitutional right was “clearly established” at the time of the defendant’s

alleged misconduct. Reed v. Taylor, 923 F.3d 411, 414 (5th Cir. 2019). The Supreme Court held

in Pearson that “the judges of the district courts . . . should be permitted to exercise their sound

discretion in deciding which of the two prongs of the qualified immunity analysis should be

addressed first.” 555 U.S. at 236. Although qualified immunity is an affirmative defense, the

plaintiff bears the burden to rebut the defense and assert facts to satisfy both prongs of the analysis.

Brumfield, 551 F.3d at 326. If a plaintiff fails to establish either prong, the public official is immune

from suit. Zarnow v. City of Wichita Falls, 500 F.3d 401, 407 (5th Cir. 2007).

        A heightened pleading requirement is imposed on a civil rights plaintiff suing a state actor

in his individual capacity. Elliott v. Perez, 751 F.2d 1472, 1479 (5th Cir. 1985). To satisfy the

heightened pleading requirement and maintain a § 1983 action against an official who raises a

qualified immunity defense, a complaint must allege with particularity all material facts

establishing a plaintiff’s right of recovery, including “detailed facts supporting the contention that

[a] plea of immunity cannot be sustained.” Leatherman v. Tarrant Cnty. Narcotics Intelligence

and Coordination Unit, 954 F.2d 1054, 1055 (5th Cir. 1992). Mere conclusory allegations are

insufficient to meet this heightened pleading requirement. Elliott, 751 F.2d at 1479.




                                                   5
         Case 1:17-cv-00465-ADA Document 45 Filed 05/14/20 Page 6 of 12




                                          III.    ANALYSIS

   A. Fourth Amendment

       At the outset, the Court notes that the Plaintiff brings his claims against the defendants

under the Fourth Amendment. A citizen has a right under the Fourth Amendment to be free from

arrest unless the arrest is supported by either a properly issued arrest warrant or probable cause.

Flores v. City of Palacios, 381 F.3d 391, 402 (5th Cir. 2004). “The Framers considered the matter

of pretrial deprivations of liberty and drafted the Fourth Amendment to address it.” Albright, 510

U.S. at 274.

       There are two claims against government agents for alleged Fourth Amendment violations

in connection with a search or arrest warrant: (1) claims under Malley, 475 U.S. at 335, for which

the agent may be liable if he “fil[es] an application for an arrest warrant without probable cause”

and “a reasonable well-trained officer . . . would have known that [the] affidavit failed to establish

probable cause" Michalik v. Hermann, 422 F.3d 252, 259–60 (5th Cir. 2005) (citations and internal

quotation marks omitted); and (2) claims under Franks v. Delaware, 438 U.S. 154 (1978), for

which the agent may be liable if he “makes a false statement knowingly and intentionally, or with

reckless disregard for the truth that results in a warrant being issued without probable cause,”

Michalik, 422 F.3d at 258 n.5. In the instant case, Plaintiff brings claims under both theories.

       However, because the Plaintiff, in this case, was indicted by a McLennan County grand

jury, Defendants argue Plaintiff’s Fourth Amendment claims should be dismissed. Thus, before

the Court can address the substance of the alleged violations, the Court must first address whether

the independent intermediary doctrine applies in this case.




                                                  6
          Case 1:17-cv-00465-ADA Document 45 Filed 05/14/20 Page 7 of 12




    B. Independent Intermediary Doctrine

        The City and County Defendants argue Plaintiff’s Fourth Amendment claims should be

dismissed under the independent intermediary doctrine, which insulates from a false arrest claim

the initiating party if an intermediary presented with the facts finds that probable cause for the

arrest exists.2 The Plaintiff, in this case, was indicted by a grand jury. Defendants argue, correctly,

that those indictments break the chain of causation between the defendants and the alleged

constitutional harms unless an exception applies. Plaintiff contends the exception does apply such

that he has stated a plausible claim for relief. The Court finds the doctrine applies, but the exception

does not.

        “It is well settled that if facts supporting an arrest are placed before any independent

intermediary such as a magistrate or grand jury, the intermediary’s decision breaks the chain of

causation for false arrest, insulating the initiating party.” Taylor v. Gregg, 36 F.3d 453, 456 (5th

Cir. 1994), overruled on other grounds by Castellano v. Fragozo, 352 F.3d 939 (5th Cir. 2003)

(en banc). The Fifth Circuit has repeatedly “applied this rule even if the independent intermediary’s

action occurred after the arrest, and even if the arrestee was never convicted of any crime.” Buehler

v. City of Austin/Austin Police Dep’t, 824 F.3d 548, 554 (5th Cir. 2016). Thus, unless an exception

to the independent intermediary rule applies, Plaintiff’s grand jury indictment dooms his Fourth

Amendment claims.

        Under the taint exception to the independent intermediary rule, a plaintiff may plead a

plausible false arrest claim despite the findings of an intermediary “if the plaintiff shows that ‘the

deliberations of that intermediary were in some way tainted by the actions of the defendant.’”

Curtis v. Sowell, 761 Fed. App’x 302, 304 (5th Cir. 2019) (quoting Hand v. Gary, 838 F.2d 1420,


2
  Defendant Schwartz argues he is entitled to absolute immunity from any claim based upon his purported testimony
to the grand jury. ECF No. 28 at 23.

                                                       7
         Case 1:17-cv-00465-ADA Document 45 Filed 05/14/20 Page 8 of 12




1428 (5th Cir. 1988)). Because the intermediary’s discussions protect even individuals with

malicious intent, a plaintiff must show that the state actor’s malicious motive led the actor to

withhold relevant information or otherwise misdirect the independent intermediary by omission or

commission. McLin v. Ard, 866 F.3d 682, 689 (5th Cir. 2019). The Fifth Circuit recently held that

when analyzing allegations of taint at the motion to dismiss stage, mere allegations of taint “may

be adequate to survive a motion to dismiss where the complaint alleges other facts supporting the

inference.” Id. at 690. Thus, to survive Defendants’ Motions to Dismiss, Plaintiff must provide

sufficient facts supporting the inference that each Defendant maliciously tainted the grand jury

proceedings. See Shaw v. Villanueva, 918 F.3d 414, 417 (holding a plaintiff must show that the

defendant maliciously withheld relevant information or otherwise misdirected the intermediary).

Plaintiff has failed to do so in this case.

        “The Supreme Court is no-nonsense about pleading specificity requirements.” Shaw, 918

F.3d at 415. Here, Plaintiff cannot satisfy the requirement in Iqbal to plead facts rising above the

speculative level demonstrating how each Defendant tainted the grand jury proceedings by either

omitting evidence or misleading the jury. See Iqbal, 556 U.S. at 679; Shaw, 918 F.3d at 415. A

majority of Plaintiff’s allegations are that a defendant, grouping of defendants, or sometimes

simply, “Defendants,” knew that [a particular fact] did not [e.g., establish probable cause as to

them or support the charge]; or that the defendants knew that the Plaintiff was not involved in gang

violence. However, such threadbare allegations are not sufficient to meet the taint exception. See

Glaster v. City of Mansfield, 2015 WL 8512, *7 (W.D. La. 2015) (plaintiff did not plead

involvement of defendant officer in the grand jury proceedings or factually how he tainted the

grand jury’s deliberations; officer dismissed on qualified immunity grounds).




                                                 8
          Case 1:17-cv-00465-ADA Document 45 Filed 05/14/20 Page 9 of 12




         In Curtis v. Sowell, the Fifth Circuit recognized that during the motion to dismiss stage,

mere allegations of taint may be adequate to survive a motion to dismiss where the complaint

alleges other facts supporting the inference. See 761 Fed. App’x at 304–05. However, the Fifth

Circuit affirmed the district court’s decision to dismiss the plaintiff’s complaint because the

plaintiff did not adequately allege how the defendants, or anyone else, deceived or withheld

material information from the grand jury. Id. at 305. The plaintiff’s allegation that the district

attorney “persuaded the grand jury to indict [the plaintiff] even though the district attorney knew

that there was no factual or legal basis for the charge” was insufficient to invoke the exception to

the independent intermediary doctrine. Id.

         Similarly, Plaintiff argues Defendants knew he was not in a criminal gang and knew that

he did not participate in the criminal conduct at the Twin Peaks restaurant. Despite this knowledge,

Defendants still pursued an indictment. However, these conclusory allegations, as they were in

Curtis, are not sufficient to survive a motion to dismiss. Plaintiff admits that he does not know

what testimony was given before the grand jury; he does not know who testified before the grand

jury; and there is no transcript of the grand jury proceedings. In other words, Plaintiff is simply

guessing at what took place before the grand jury and who testified before the grand jury. 3 Such

allegations are no more than rank speculation. See Rothstein v. Carriere 373 F.3d 275, 284 (2nd

Cir. 2004) (holding where a person’s alleged grand jury testimony is unknown, an “argument that

[defendant] must have testified falsely to the grand jury amounts to rank speculation.”). Because

Plaintiff’s conclusions and guesses as to who possibly testified before the grand jury, and what




3
  The Court is not requiring the Plaintiff to prove the impossible—what occurred inside the secret proceedings of a
grand jury. See McLin v. Ard, F.3d at 690. However, Plaintiff's allegations amount to no more than "defendants 'knew
of' or 'condoned' the alleged violations of the plaintiff’s constitutional rights. Thus, Plaintiff has failed to plead
adequate factual allegations to support the taint exception. See Shaw, 918 F.3d at 418 (noting that a plaintiff’s
allegation that the defendant knew of or condoned some falsity or omission was insufficient to state a claim).

                                                          9
        Case 1:17-cv-00465-ADA Document 45 Filed 05/14/20 Page 10 of 12




their testimony could have possibly been are the type of formulaic, threadbare allegations that are

insufficient under the Supreme Court’s Twombly/Iqbal standard, the Court must dismiss Plaintiff’s

complaint.

       As previously mentioned, grand jury proceedings are not generally discoverable. See

Shields v. Twiss, 389 F.3d 142, 147 (5th Cir. 2004) (“[t]he court notes that under both federal and

state law, a general rule of secrecy shrouds the proceedings of grand juries.”). However, both

federal and Texas law permit discovery of grand jury material when the party seeking discovery

demonstrates a “particularized need” for the material. Id. at 147–48 (citing United States v. Procter

& Gamble Co., 356 U.S. 677, 682–83 (1958); In re Byrd Enters., 980 S.W.2d 542, 543 (Tex. App.–

Beaumont 1998, no pet.)). “A party claiming a particularized need for grand jury material under

Rule 6(e) has the burden of showing “that the material [it] seek[s] is needed to avoid a possible

injustice in another judicial proceeding, that the need for disclosure is greater than the need for

continued secrecy, and that [its] request is structured to cover only material so needed.” Id. at 147.

In the present case, Plaintiff has failed to even mention, let alone attempt to articulate reasons why

they might meet the standard for such discovery. Even if Plaintiff did so, the Court believes, under

the facts alleged by the Plaintiff, the Plaintiff could not identify a "particularized need" for grand

jury material.

       Additionally, Plaintiff has failed to allege that each Defendant (or Defendants generally)

maliciously omitted evidence or mislead the grand jury. See Hand v. Gary, 838 F.2d 1420, 1427

(5th Cir. 1988); see also Scott v. White, 2018 WL 2014093, *4 (W.D. Tex. 2018). It is not enough

that the plaintiff pleads that misrepresentations were made to the intermediary or that the defendant

omitted to provide material information to the intermediary to invoke the exception to the

independent intermediary doctrine. The plaintiff must also plead that such conduct was done



                                                 10
         Case 1:17-cv-00465-ADA Document 45 Filed 05/14/20 Page 11 of 12




maliciously. McLin, 866 F.3d at 689; Shaw, 918 F.3d at 417; Curtis, 761 Fed. App’x at 304.

Moreover, a plaintiff must plead sufficient factual allegations that each defendant maliciously

withheld or mislead the grand jury. Id. In this case, Plaintiff provides no such factual allegations,

let alone allegations concerning each defendant.4 See generally Pls.’ Compl.

        Because the Court finds the independent intermediary doctrine applies in this case,

Plaintiff’s Fourth Amendment claims against the City and County Defendants must fail. Therefore,

the Court GRANTS the City and County Defendants’ motions to dismiss.

    C. Defendants Schwartz and Frost are Entitled to Qualified Immunity from any Claim
       Based Upon His Purported Testimony to the Grand Jury.

        Although the DPS Defendants did not address the independent intermediary doctrine

directly, the Court finds the doctrine nonetheless applies to bar Plaintiff’s claims against them.5

First, whatever conduct the DPS Defendants engaged in prior to the grand jury indicting Plaintiff

is inconsequential and is simply not relevant in this case. Previously, the Court ruled in several

related cases that Plaintiff’s alleged enough to survive a motion to dismiss. However, the present

case is markedly different—Plaintiff in this case was, in fact, indicted by an independent

intermediary, a McLennan County grand jury. Thus, regardless of the DPS Defendants’ prior

conduct leading up to the indictment, even if their conduct was malicious, the independent

intermediary destroys any causal connection between the alleged harm and any constitutional

violation by Defendants. Accordingly, for the same reasons discussed above, supra section B,

Plaintiff fails to overcome Defendants' qualified immunity, and dismissal is appropriate. Buehler,



4
  Moreover, as Defendants correctly point out, grand jury witnesses have absolute immunity from any § 1983 claim
based on the witness’ testimony, as well as related investigation or preparation for such testimony. See Rehberg v.
Paulk, 566 U.S. 356, 369–70 (2012). The Supreme Court in Rehberg further stated that such testimony before the
grand jury cannot be used to support a § 1983 action. Rehberg, 566 U.S. at 369. Therefore, Plaintiff cannot use any
Defendants’ alleged grand jury testimony to rebut the presumption of probable cause arising from the indictment.
5
  The independent intermediary doctrine does not need to be raised as an affirmative defense. Holcomb v. McCraw,
262 F.Supp.3d 437, 452 (W.D. Texas June 27, 2017).

                                                        11
        Case 1:17-cv-00465-ADA Document 45 Filed 05/14/20 Page 12 of 12




824 F.3d at 555 (“[T]he plaintiff must affirmatively show that the defendants tainted the

intermediary’s decision.”).

                                    IV.   CONCLUSION

       Based on the foregoing, the Court GRANTS Defendants’ Motions to Dismiss.

Accordingly, Defendants Frost and Schwartz’s Motion to Dismiss (ECF No. 28); the City

Defendants’ Joint Motion to Dismiss (ECF No. 29); and Defendant Reyna’s Motion to Dismiss

(ECF No. 30); and McLennan County’s Motion to Dismiss (ECF No. 31) are GRANTED.

SIGNED this 14th day of May 2020.




                                    ALAN D ALBRIGHT
                                    UNITED STATES DISTRICT JUDGE




                                           12
